The Disciplinary Review Board having filed with the Court its decision in DRB 17-343 and DRB 17-354, concluding on the records certified to the Board pursuant to *498Rule 1:20-4(f)(default by respondent), that Wayne Antonio Autry of Newark, who was admitted to the bar of this State in 2001, and who has been temporarily suspended from practice since April 11, 2016, pursuant to Orders of this Court filed March 10, 2016 and March 1, 2017, should be suspended from the practice of law for a period of **220three months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that the suspension should be retroactive to respondent's temporary suspension effective March 1, 2017;
And Wayne Antonio Autry having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that Wayne Antonio Autry is suspended from the practice of law for a period of three months, retroactive to March 1, 2017, and pending compliance with all outstanding requests from the Office of Attorney Ethics, and until the further Order of the Court; and it is further
ORDERED that respondent shall remain suspended from the practice of law pursuant to the Order of the Court filed March 10, 2016, and pending his payment of the administrative costs due to the Disciplinary Oversight Committee in DRB 14-286, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17; and it is further **221ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.